DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2021 has been entered.

This is a non-final office action on the merits in application number 15/767,487. This action is in response to Applicant’s Amendments and Arguments dated 2/8/2021. Claims 1, 10, and 20 were amended and Claims 2 and 11 were previously cancelled.  Claims 1, 3-10, and 12-23 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant asserts on page 9 that the Prior Art cited by the Office in the Office Action dated 8/7/2020 does not teach Applicant’s amended Claims 1, 10 and 20. While the Satyanarayan reference teaches an already established e-commerce profile, Satyanarayan does not specifically teach the newly amended portions of Claims 1, 10 and 20. As discussed in the 35 infra, Laracey in view of Purves teaches all of the elements of Claims 1, 3-10, 12-16 and 18-23 and Laracey in view of Purves and Kahn teaches all of the elements of Claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-10, 12 -16, 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2013/0238455 to Kevin Laracey (Laracey) in view of  U.S. Patent Publication 2019/0295054 to Thomas Purves et. al. (Purves).

Regarding Claims 1 and 10:
Laracey teaches a payment system that uses a cell phone with a mobile wallet app at a point of sale (POS) in a brick and mortar store communicating with a server to scan a QR code displayed by the POS to link a present transaction with a payment account in the mobile wallet app on the cell phone and forward it to a financial network for payment. Laracey teaches: (Currently Amended) A method for paying at a point of sale, comprising: receiving, from a customer mobile device via a mobile application for in-store payments, user login associated with a customer;  ([0038] “The authentication process may involve the customer launching a mobile payment application or a Web browser on the mobile device 102 and providing one or more credentials or items of information … the entry of a user identifier, a password, or other credentials into a login screen”). 

starting a transaction at the point of sale in the brick-and-mortar store of the business; ([0021] “using mobile devices to conduct payment transactions at merchant locations including brick and mortar locations” and ([0033] “first taking the products or services to a point of sale… physical checkout counter”).

receiving a pairing request at a wallet processor from the customer mobile device ([0040] “mobile device 102 transmits the token to the transaction management system 130”)

operating the mobile application ([0038] “mobile payment application”) 

in response to scanning of a code having a transaction identification; ([0040] “scan, capture (or otherwise enter) a checkout token from a device associated with the merchant” and [0037] “the checkout token is dynamically generated for each transaction”). 

associating the customer payment profile with the transaction identification ([0040] “The checkout token is used…to link messages from the mobile device 102 and the merchant 108, and the transaction management system 130, so that transactions pursuant to the present invention may be accomplished” and [0042] “the checkout token is an identifier (consisting of a combination of letters, numbers, and/or symbols) used to link a merchant payment authorization request to a payment authorization request received from a customer operating a mobile device pursuant to the present invention” and [0103] “the transaction management system 230 matches the information with the pending transaction message”).

and sending associated information to the point of sale, ([0092] “the checkout token would be passed back to the merchant system 209 as part of the acknowledgement of the merchant payment authorization request” and [0100] “Capturing early allows the transaction management system 230 to retrieve the customer's available payment accounts that are appropriate for the merchant and customer based on any available rules” and [0119] “a customer may be allowed to capture the checkout token at the beginning of the checkout process so the merchant (or the transaction management system 230) can present the customer with one or more targeted offers for viewing while the customer is in line or otherwise waiting for the transaction to be totaled”). Laracey’s “associated information” (i.e. relevant to that customer’s payment profile and that transaction) is sent by the server to the merchant/POS so targeted ads or promotions can be displayed to the customer at the POS during the transaction.

sending an amount of sale to authorize to the wallet processor in response to completing   Response to Final Office Actionscanning of items at the point of sale; ; ([0099] “process … may be modified to allow the merchant to transmit a merchant payment authorization request before the transaction total has been calculated” and [0103] “After the merchant calculates the transaction total, the merchant transmits the total in an updated merchant payment authorization request message to the transaction management system 230” and [0186] “scanning of items may occur after a checkout token is generated and captured”).

creating an authorization for payment and sending the authorization for payment to an authorizer; and completing the transaction by processing payment.  ([0045] “the transaction 

While Laracey teaches a customer account in a brick and mortar store and an e-commerce account, Laracey does not specifically teach: retrieving payment instrument information from an existing customer e-commerce payment profile of the customer previously established with a business for making e-commerce purchases from the business; Purves specifically teaches the provisioning of a mobile wallet account with a customer’s payment account information which can include payment accounts included in the customer’s user profile in e-commerce accounts for the same merchant. Purves teaches: ([0044] “customers logged into a financial institution web site, such as an account issuer's web site, may desire to enroll payment accounts already established with that financial institution in their virtual wallet. … the consumer may indicate to the issuer that it desires for the issuer to transmit the account information the issuer has on file to a virtual wallet provider in order to pre-fill information in an enrollment form that may be used to enroll one or more payment accounts in a virtual wallet… In still other embodiments, the issuer may be a … pre-paid account provider, a non-financial institution” and [0093] “The customer may have a …payment relationship…established with such parties…Nordstrom…the payment methods panel 1210 may list one or more payment methods that are present in the wallet”).

causing the mobile application to display for selection, one or more payment instruments associated with the existing customer e-commerce payment profile to add as an in-store payment instrument; ([0134] “user access a wallet URL using a mobile device” and [0069] “a customer may log in to a merchant account to view their account preferences with the merchant. The merchant server may execute an API call to get payment methods from the W-CONNECTOR server. The merchant may then display the currently active payment method (in) a wallet”).

receiving, via the mobile application, a selection to use a payment instrument from the existing customer e-commerce payment profile for in-store payments at a brick-and-mortar store of the business and storing the selection as payment preferences in the customer payment profile for in-store payments; ([0072] “W-CONNECTOR button may be implemented in other channels and physical world scenarios such as point of sale interactions. For example, using a physical card swipe or chin/pin interaction may trigger a wallet account connection or login. As another example, using a quick response (QR) code” and [0162] “physical point of sale…When the user is ready to pay at the cashier or self-checkout; 3) The user selects the bank mobile app he wants to use for this payment” and “[0134] “issuer is a non-financial company”).

wherein the customer payment profile comprises information associated with the payment instrument according to the payment preferences for in-store payments;  ([0112] “card management screen (e.g., from an issuer, merchant, and/or like source) that allows the user to select 2012 bank credit cards 2013a and/or debit cards 2013b to be used in the user's virtual wallet. … This may result in the website (e.g., from an issuer, merchant, and/or a like source) creating message 2220 and pushing the information to the virtual wallet server).



Regarding Claims 3 and 12:
Laracey in view of Purves teaches all of the elements of Claim 1. Laracey also teaches: The method of claim 1, wherein the customer payment profile comprises one or more payment instruments stored in a database.20  ([0072] “credit or debit card…database tables”).

Regarding Claims 4 and 13:
Laracey in view of Purves teaches all of the elements of Claim 1. Laracey also teaches: The method of claim 3, further comprising designating one payment instrument of the one or more payment instruments in the customer payment profile as a default payment instrument prior to starting the transaction. 25  ([0077, 0078, and 0079] “default”).

Regarding Claims 5, 14 and 23:
Laracey in view of Purves teaches all of the elements of Claim 1. Laracey also teaches: The method of claim 1, wherein sending an authorization for payment to the authorizer comprises sending an authorization for payment to a payment gateway, wherein the payment gateway sends the authorization for payment to the authorizer. 30 ([0138] “payment gateways”).
 
Regarding Claims 6, 7, 15 and 16:
 	Laracey in view of Purves teaches all of the elements of Claim 1. Laracey also teaches: The method of claim 1, further comprising alerting the wallet processor that the transaction is complete. The method of claim 6, further comprising alerting the mobile device from the wallet processor that the transaction is complete.11 WO 2017/065735 PCT/US2015/055134 11 WO 2017/065735 PCT/US2015/055134([0045] “the transaction management system 130 creates an authorization approval request message for transmission through one or more payment processing networks … Once the availability of funds is confirmed, the transaction management system then sends the merchant payment authorization response message … to the merchant so the transaction can be completed at the point of sale. A customer payment authorization response message may also be displayed to the customer at the point of sale and/or transmitted to the customer's mobile device”). Examiner is interpreting the transaction management system 130 in Laracey as equivalent to Applicant’s “wallet processor”.

Regarding Claim 8:
Laracey in view of Purves teaches all of the elements of Claim 1. Laracey also teaches: The method of claim 1, wherein scanning the code comprises scanning the code generated by the point of sale. 5  ([0040] “scan, capture (or otherwise enter) a checkout token from a device associated with the merchant”).

Regarding Claim 9:
Laracey in view of Purves teaches all of the elements of Claim 1. Laracey also teaches: The method of claim 1, wherein scanning the code comprises scanning the code generated by the customer mobile device with a scanning device of the point of sale.  ([0079] “capture the code from the mobile device” and see Figure 8A).

Regarding Claim 18:
Laracey in view of Purves teaches all of the elements of Claim 10. Laracey also teaches: The method of claim 10, wherein transmitting the transaction identification from15 the wireless device to the customer mobile device comprises transmitting with a near field communication. [0169] “NFC”)

Regarding Claim 19:
Laracey in view of Purves teaches all of the elements of Claim 10. Laracey also teaches: The method of claim 10, wherein transmitting the transaction identification from the wireless device to the customer mobile device comprises transmitting data20 with a radio frequency communication.  ([0093] “RFID”).

Regarding Claim 20:
Laracey teaches: (Currently Amended) A system for re-using e-commerce payment instruments for in-store purchasing, the system comprising: a backend system including a wallet processor ([0047] “the transaction management system 130 is a secure server” 

and a memory ([0069] “database”), 

wherein the memory stores25 a customer payment profile ([0072] “accounts…database tables”).
 
a point of sale in the brick-and-mortar store of the business in communication with the wallet processor and the mobile device, wherein the mobile device operates the mobile application ([0029] “application (or "app")”)

to communicate with the wallet processor to associate a transaction identification from the point of sale with the customer payment profile; ;  ([0040] “The checkout token is used…to link messages from the mobile device 102 and the merchant 108, and the transaction management system 130, so that transactions pursuant to the present invention may be accomplished” and [0042] “the checkout token is an identifier (consisting of a combination of letters, numbers, and/or symbols) used to link a merchant payment authorization request to a payment authorization request received from a customer operating a mobile device pursuant to the present invention” and [0103] “the transaction management system 230 matches the information with the pending transaction message” and [0033] “first taking the products or services to a point of sale… physical checkout counter”).

and an authorizer for authorizing a payment of an amount of sale ([0045] “the transaction management system 130 creates an authorization approval request message for transmission through one or more payment processing networks … to cause the authorization, clearing and settlement of funds for the transaction”). 

in response to receiving the amount of sale from the wallet processor. ([0099] “process … may be modified to allow the merchant to transmit a merchant payment authorization request before 

While Laracey teaches a customer account in a brick and mortar store and an e-commerce account, Laracey does not specifically teach: comprising an already established e-commerce payment profile with a business for e-commerce purchases from the business, and wherein the backend system is configured to: receive, from a mobile device via a mobile application for in-store payments, user login associated with a customer; retrieve payment instrument information from the already established e-commerce payment; Purves specifically teaches the provisioning of a mobile wallet account with a customer’s payment account information which can include payment accounts included in the customer’s user profile in e-commerce accounts for the same merchant. Purves teaches: ([0044] “customers logged into a financial institution web site, such as an account issuer's web site, may desire to enroll payment accounts already established with that financial institution in their virtual wallet. … the consumer may indicate to the issuer that it desires for the issuer to transmit the account information the issuer has on file to a virtual wallet provider in order to pre-fill information in an enrollment form that may be used to enroll one or more payment accounts in a virtual wallet… In still other embodiments, the issuer may be a merchant bank, pre-paid account provider, a non-financial institution” and [0093] “The customer may have a …payment relationship…established with such parties…Nordstrom…the payment methods panel 1210 may list one or more payment methods that are present in the wallet”).


cause the mobile application to display for selection, one or more payment instruments associated with the customer payment profile to add as an in-store payment instrument; ([0134] “user access a wallet URL using a mobile device” and [0069] “a customer may log in to a merchant account to view their account preferences with the merchant. The merchant server may execute an API call to get payment methods from the W-CONNECTOR server. The merchant may then display the currently active payment method (in) a wallet”).

receive, via the mobile application, a selection to use a payment instrument from the customer payment profile for in-store payments at a brick-and-mortar store of the   Response to Final Office Actionbusiness and store the selection as payment preferences for in-store payments; ([0072] “W-CONNECTOR button may be implemented in other channels and physical world scenarios such as point of sale interactions. For example, using a physical card swipe or chin/pin interaction may trigger a wallet account connection or login. As another example, using a quick response (QR) code” and [0162] “physical point of sale…When the user is ready to pay at the cashier or self-checkout; 3) The user selects the bank mobile app he wants to use for this payment” and “[0134] “issuer is a non-financial company”).

It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to transfer and use the payment methods in an e-commerce wallet on a merchant’s website, as taught by Purves, in a mobile wallet available to the customer in the merchant’s brick and mortar store, as taught by Laracey, due to the predictably increased user convenience and efficiency in not having to enter data twice.

Regarding Claim 21:
Laracey in view of Purves teaches all of the elements of Claim 20. Laracey also teaches: The system of claim 20, wherein the memory of the backend system includes a user account database, ([0070] “customer identifier”).

a payment accounts database, ([0072] “payment accounts”).

a non-payment cards/identifiers database, ([0073] “loyalty accounts”).

and a payment preferences database. 5  ([0077] “rules and preferences”).

Regarding Claim 22:
Laracey in view of Purves teaches all of the elements of Claim 20. Laracey also teaches: The system of claim 20, wherein the wallet processor accesses the user account database, the payment accounts database, the non-payment cards/identifiers database, payment rules database and the payment preferences database to obtain the customer payment profile. 10  ([0069] “Data collected or provided in association with the process 300 may be stored at or be accessible to one or more databases associated with the transaction management system 230” and [0067] “lookup of actual payment account credentials previously stored in a database or location accessible to the transaction management system 230” and see [0185]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2013/0238455 to Kevin Laracey (Laracey) in view of U.S. Patent Publication 2019/0295054 to Thomas Purves et. al. (Purves) and further in view of U.S. Patent Publication 2017/0053301 to Mohammad Khan et. al. (Kahn).

Regarding Claim 17:
Laracey in view of Purves teaches all of the elements of Claim 10. While Laracey also teaches: ([0054] “a mobile device 202 may also establish communication by other means, such as, for example, wired connections with networks, peer-to-peer communication with other devices (e.g., using Bluetooth networking or the like)” and see [0111]), Laracey does not specifically teach: The method of claim 10, wherein transmitting the transaction identification from the wireless device to the customer mobile device comprises transmitting with a Bluetooth low energy communication.  Kahn, also in the field of payments at POS using mobile phones teaches ([0040] “BLE”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to use BLE to communicate information to a cell phone at a point of sale because it would be use of a known technique to improve similar devices in the same way and would lead to predictable results.

Relevant Prior Art Not Relied Upon

The prior art is made of record and not relied upon is considered pertinent to applicant’s disclosure.  The additional cited art further establishes the state of the art at the time of applicant’s application.

U.S. Patent Publication 2016/0275492 (Brickell et. al.) teaches adding a payment method to a mobile wallet and teaches purchases on a merchant’s website by using a specially designed physical credit card that communicates directly with the issuer and the user’s cell phone.

U.S. Patent Publications 2018/0293573 (Ortiz et. al.), 2016/0162882 (McClung III) and 2015/0026049 (Theurer et. al.) teach a trusted transaction controller that permits payment at either an e-commerce site or at a brick and mortar store through one account.

U.S. Patent Publication 2014/0012701 (Wall et. al.) teaches a linked merchant e-commerce account and a mobile application. See especially [0032].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213.  The examiner can normally be reached on M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-2786.







/K.S.B./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687